DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 5-14 in the reply filed on 8/7/2022 is acknowledged.  The traversal is on the ground(s) that the inventions of Groups I and II are not independent and there is no serious search burden.  This is not found persuasive because the shared technical feature of groups I and II of the instant 371 application is taught by the prior art, including Park and Hassan as detailed below, and therefore, Groups I and II lack unity of invention. Furthermore, it is noted that Groups I and II are drawn to different statutory categories of invention and the product of Group I does not require the particulars of the method of Group II and can be made by another and materially different method.  Therefore, there exists a serious search and examination burden.  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “A manufacturing method for manufacturing a magnesium or magnesium alloy having ultra-high room-temperature formability …wherein the magnesium or magnesium alloy has a grain size of ≤ 2 µm” then recites a method step of “processing the magnesium or magnesium alloy having ultra-high room-temperature formability…into a magnesium or magnesium alloy section product, wherein the processing method includes a step of extruding a raw material…to obtain the magnesium or magnesium alloy section.”  Thus, the method appears to claim a method comprising processing the final product of the method (the “magnesium or magnesium alloy having ultra-high room-temperature formability” and also claims the same processing step on “a raw material.”  It is unclear what product or stage of production is required of “magnesium or magnesium alloy having ultra-high room-temperature formability” and further unclear whether the final product of the method is a “magnesium or magnesium alloy” or a “magnesium or magnesium alloy section product.”  As a result, it is also unclear whether the recited grain size is required of an initial, intermediate, or final magnesium or magnesium alloy product.  Claims 6-14 are indefinite based on their dependency.
Claim 7 recites steps of forming a “magnesium or magnesium alloy flat product” repeating steps of extruding at the same temperature and extrusion ratio as recited in Claim 5, from which it depends.  It is unclear if Claim 7 requires an additional step of extrusion or is duplicative of the extrusion step required by Claim 5.  For the purposes of examination, the claim is interpreted as redundant with respect to the extrusion step required by Claim 5 and does not require a second step of extrusion.
Claim 12 recites “where said method is for manufacturing the magnesium or magnesium alloy of claim 1.”  It is unclear if Claim 12 requires any particulars of the magnesium or magnesium alloy product of Claim 1 and whether it requires any step in addition to that required by Claim 5, as it merely recites that the method is “for” manufacturing the magnesium or magnesium alloy of Claim 1.  Furthermore, Claim 1 only requires a magnesium or magnesium alloy product with a grain size of ≤ 2 µm, the same as that of Claim 5, from which Claim 12 depends.  Therefore, it is unclear what property and/or structure is required by Claim 12.
Claim 13 recites “where said method is for manufacturing the magnesium or magnesium alloy of claim 2.”  It is unclear if Claim 13 requires any particulars of the magnesium or magnesium alloy product of Claim 2 and whether it requires any step in addition to that required by Claim 5, as it merely recites that the method is “for” manufacturing the magnesium or magnesium alloy of Claim 2.  
Claim 14 recites “where said method is for manufacturing the magnesium or magnesium alloy of claim 3.”  It is unclear if Claim 14 requires any particulars of the magnesium or magnesium alloy product of Claim 3 and whether it requires any step in addition to that required by Claim 5, as it merely recites that the method is “for” manufacturing the magnesium or magnesium alloy of Claim 3.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2016/0136829)(machine translation provided).
With respect to Claims 5 and 12, Park teaches a method of making a magnesium alloy product, the method comprising processing a raw material using a low temperature extrusion step at 150-230° C and an extrusion ratio of, for example, 25:1, to obtain a magnesium alloy product with a grain size of 0.4 µm or less and deemed to constitute a magnesium alloy product and/or section product meeting the instant claims. (pgs. 1, 3-5). Thus, Park teaches a method of making a magnesium alloy product with a grain size falling within the claimed range with an extrusion temperature and ratio which respectively overlap and fall within the claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  
Finally, with respect to the limitation drawn to “ultra-high room-temperature formability,” the claim does not recite any particular property or value necessary to meet the limitation.  As Park teaches a method of making a magnesium alloy with the same grain size and having the same steps and overlapping processing parameters, it is deemed to result in a magnesium alloy product or section product meeting the instant claims and which would necessarily result in the claimed “ultra-high room-temperature formability.”  See MPEP 2112.01.
With respect to Claim 6, Park teaches wherein the extrusion has speed, and thus an extrusion push rod speed, of 0.01 m/min to 0.5 m/min (0.167 mm/s to 8.33 mm/s), overlapping the instantly claimed range. (pgs. 1, 3-4). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.  
With respect to Claims 10 and 13, Park teaches a method of making a magnesium alloy product with a grain size of 0.4 µm, falling within the claimed range. (see rejection of Claim 5 above).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2016/0136829)(machine translation provided), as applied to Claim 5 above, in view of Liang (US 2016/0024629).
With respect to Claims 7-8, Park teaches a method comprising extruding a raw magnesium alloy material at 150°C and extrusion ratio of 25:1 to obtain a magnesium alloy section product (see rejection of Claim 5 above, incorporated here by reference; pgs. 1, 3-5).  Park is silent as to a step of rolling as instantly claimed in Claims 7-8.
Liang teaches a method of making a magnesium alloy product with good strength and formability, wherein the method may comprise extrusion of a raw Mg alloy material to obtain a a sheet with a thickness of 4 mm, followed by cold rolling by 20%, resulting in a Mg alloy sheet (i.e. flat product).  Thus, Liang teaches a method of making a Mg alloy flat product comprising cold rolling to a thickness of 3.2 mm, falling within the claimed range of Claim 8.  One of ordinary skill in the art would recognize cold rolling refers to rolling at or about room temperature and is therefore deemed to overlap the instantly claimed range of 20-80°C.
It would have been obvious to one of ordinary skill in the art to modify the method of Park to further comprise a step of cold rolling to a sheet thickness of 3.2 mm, as taught by Liang, in order to obtain a Mg alloy flat product with the enhanced utility of a sheet useful for forming into a desired article.  It would have been further obvious to one of ordinary skill in the art to select from the portion of the overlapping temperature ranges.  MPEP § 2144.05.  Additionally, a mere change in form, such as from a billet to a sheet or a particular sheet thickness would be prima facie obviousness to one of ordinary skill in the art. MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	
Claim(s) 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2016/0136829)(machine translation provided), as applied to Claim 5 above, in view of Park et al. (US 2014/0332121)(“Park ’121”).
With respect to Claims 11 and 14, Park teaches that the magnesium alloy may comprise, for example, AZ31 or AZ80, but states that the method is not limited to such examples. (p. 3).  Park is silent as to a specific magnesium alloy composition having a composition with a total content of at least one of Al, Zn, Ca, Sn, Ag, Sr, Zr, and rare earth of 1.5 mass% or less.
Park ’121 teaches a magnesium alloy, formed by extrusion, the alloy comprising high ductility and toughness comprising 1.0-3.5 mass% Sn, and 0.05-3.0 mass% Zn. (para. 15, 79).  The reference teaches that the alloy may serve as a substitute or replacement for conventional alloys such as AZ31 or AZ80 extrusion material alloys, wherein the alloy of Park ’121 has improved ductility. (para. 9-11, 21, 26).  The reference therefore teaches a Mg alloy with a total content of Sn and Zn overlapping, the instantly claimed range.
Thus, Park and Park ’121 are both drawn to the problem of extruding magnesium alloys to achieve desired properties.  It would have been obvious to one of ordinary skill in the art to modify the method of Park to use a Mg alloy comprising 1-3.5 mass% Sn, and 0.05-3.0 mass% Zn as a substitute for an AZ31 or AZ80 magnesium alloy, as taught by Park ’121, in order to obtain an extruded Mg alloy product with enhanced ductility.  It would have been further obvious to one of ordinary skill in the art to select from the overlapping portion of the compositional ranges. MPEP 2144.05.

Claim(s) 5, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2017/0355020).
With respect to Claims 5, 9 and 12, Hassan teaches a method of making a magnesium or magnesium alloy product, the method comprising processing a raw material using an extrusion step at, for example, room temperature (25°C) and an extrusion ratio of 12:1 to 20:1, to obtain a magnesium alloy product with a grain size of 1 to 5 µm and deemed to constitute a magnesium alloy product and/or section product meeting the instant claims. (para. 53, 55-56). Hassan also teaches that the method may be tailored to improve the ductility of the material. (para. 47, 100-101). Thus, Hassan teaches a method of making a magnesium alloy product with a grain size overlapping the claimed range with an extrusion temperature and ratio which respectively fall within the claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping grain size ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  
Finally, with respect to the limitation drawn to “ultra-high room-temperature formability,” the claim does not recite any particular property or value necessary to meet the limitation.  As Hassan teaches a method of making a magnesium alloy with good ductility (i.e. formability), overlapping grain size and having the same steps and substantially the same processing parameters, it is deemed to result in a magnesium alloy product or section product meeting the instant claims and which would necessarily result in the claimed “ultra-high room-temperature formability.”  See MPEP 2112.01.
With respect to Claims 10 and 13, Hassan teaches a method of making a magnesium alloy product with a grain size of 1-5 µm, overlapping within the claimed range. (para. 53; rejection of Claim 5 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.  

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2017/0355020), as applied to claim 5 above, in view of Park (KR 2016/0136829).
	With respect to Claim 6, Hassan teaches room temperature extrusion of a magnesium alloy material to obtain a fine grain size, however, the reference is silent as to the speed of the extrusion push rod.
Park a method of extruding a magnesium alloy to obtain a fine grain size, wherein the method comprises an extrusion speed, and thus an extrusion push rod speed, of 0.01 m/min to 0.5 m/min (0.167 mm/s to 8.33 mm/s), overlapping the instantly claimed range. (pgs. 1, 3-4). 
Thus, Hassan and Park are both drawn to methods of extruding magnesium alloys resulting in a fine grained material.  It would have been obvious to one of ordinary skill in the art to modify the method of Hassan to select an extrusion speed/push rod speed of 0.167 mm/s to 8.33 mm/s, as taught by Park, in order to obtain a fine grained magnesium alloy material.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.  

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2017/0355020), as applied to Claim 5 above, in view of Liang (US 2016/0024629).
With respect to Claims 7-8, Hassan teaches a method comprising extruding a magnesium or magnesium alloy material at 25°C and extrusion ratio of 12:1 to 20:1 to obtain a magnesium alloy section product (see rejection of Claim 5 above, incorporated here by reference).  Hassan is silent as to a step of rolling as instantly claimed in Claims 7-8.
Liang teaches a method of making a magnesium alloy product with good strength and formability, wherein the method may comprise extrusion of a raw Mg alloy material to obtain a a sheet with a thickness of 4 mm, followed by cold rolling by 20%, resulting in a Mg alloy sheet (i.e. flat product).  Thus, Liang teaches a method of making a Mg alloy flat product comprising cold rolling to a thickness of 3.2 mm, falling within the claimed range of Claim 8.  One of ordinary skill in the art would recognize cold rolling refers to rolling at or about room temperature and is therefore deemed to overlap the instantly claimed range of 20-80°C.
It would have been obvious to one of ordinary skill in the art to modify the method of Hassan to further comprise a step of cold rolling to a sheet thickness of 3.2 mm, as taught by Liang, in order to obtain a Mg alloy flat product with the enhanced utility of a sheet useful for forming into a desired article.  It would have been further obvious to one of ordinary skill in the art to select from the portion of the overlapping temperature ranges.  MPEP § 2144.05.  Additionally, a mere change in form, such as from a billet to a sheet or a particular sheet thickness would be prima facie obviousness to one of ordinary skill in the art. MPEP 2144.05.
	
Claim(s) 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2017/0355020), as applied to Claim 5 above, in view of Park et al. (US 2014/0332121)(“Park ’121”).
With respect to Claims 11 and 14, Hassan teaches a method of making a composite product with good tensile strength and ductility, the method comprising elemental magnesium or a magnesium alloy comprising Ni as an alloying element (see, e.g., para. 5, 56) but is silent as to a magnesium alloy composition having a composition with a total content of at least one of Al, Zn, Ca, Sn, Ag, Sr, Zr, and rare earth of 1.5 mass% or less.
Park ’121 teaches a magnesium alloy, formed by extrusion, the alloy comprising high ductility and toughness comprising 1.0-3.5 mass% Sn, and 0.05-3.0 mass% Zn. (para. 15, 79).  The reference teaches that the alloy may serve as a substitute or replacement for conventional alloys such as AZ31 or AZ80 extrusion material alloys, wherein the alloy of Park ’121 has improved ductility. (para. 9-11, 21, 26).  The reference therefore teaches a Mg alloy with a total content of Sn and Zn overlapping, the instantly claimed range.
Thus, Hassan and Park ’121 are both drawn to the problem of extruding magnesium alloys to achieve desired properties, including strength and ductility.  It would have been obvious to one of ordinary skill in the art to modify the method of Hassan to use a Mg alloy comprising 1-3.5 mass% Sn, and 0.05-3.0 mass% Zn, as taught by Park ’121, in order to obtain an extruded Mg alloy product with enhanced ductility.  It would have been further obvious to one of ordinary skill in the art to select from the overlapping portion of the compositional ranges. MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735